Title: To Thomas Jefferson from William H. Cabell, 19 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                     
                            Richmond July 19. 1807
                        
                        Since my letter to you of the 15th. positive information has been received that all the British Vessels had
                            left the waters of the Chesapeake, and had taken their station off Cape Henry, but still within our jurisdictional limits.
                            This apparent respect to the authority of the Government, added to the assurances of General Mathews that the force now
                            under his command, exclusive of the Detachments of Infantry from this place & Petersburg, is amply sufficient for the
                            Security of Norfolk, has induced the Executive to recall those detachments, without waiting to receive from you the
                            information requested in my last. It was not deemed safe to disband the other Troops at Norfolk, nor those stationed at
                            Hampton until we shall receive better evidence of a pacific disposition on the part of the British Squadron—Since that
                            determination of the Executive, I have received from Majr. Dudley who commands the Militia at Hampton, a letter dated the
                            16. in which it is stated that two of the British Vessels had gone to sea, having left the Capes the day before, & had
                            not returned at 9 Oclock of the day on which he wrote.
                        Your letter of the 16th. was received yesterday evening, and the instructions which you request to be given
                            to General Mathews, shall be forwarded tomorrow, with the injunction that nothing is to be said on the subject until an
                            application shall be actually made on the part of the British Vessels. Should they be situated as you have been induced to
                            believe, there cannot be a doubt as to the propriety of the permission, under the restrictions mentioned in your letter.
                  I
                            have the honor to be with great respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                     
                        
                    